              Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-5752
                                                            :
 v.                                                         :
                                                            :   COMPLAINT FOR VIOLATIONS OF
 U.S. CONCRETE, INC., MICHAEL D.                            :   SECTIONS 14(a) AND 20(a) OF THE
 LUNDIN, SUSAN M. BALL, KURT M.                             :   SECURITIES EXCHANGE ACT OF
 CELLAR, RAJAN C. PENKAR, RONNIE                            :   1934
 PRUITT, THEODORE P. ROSSI, COLIN M.                        :
 SUTHERLAND,                                                :   JURY TRIAL DEMANDED
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :



        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against U.S. Concrete, Inc. (“U.S. Concrete

or the “Company”) and the members U.S. Concrete board of directors (the “Board” or the

“Individual Defendants” and collectively with the Company, the “Defendants”) for their violations

of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange Act”), in

connection with the proposed acquisition of U.S. Concrete by Vulcan Materials Company

(“Vulcan”) and its affiliates.

        2.       Defendants have violated the above-referenced Sections of the Exchange Act by

causing a materially incomplete and misleading Preliminary Proxy Statement on Schedule 14A

(the “Proxy Statement”) to be filed on July 1, 2021 with the United States Securities and Exchange
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 2 of 15




Commission (“SEC”) and disseminated to Company stockholders.               The Proxy Statement

recommends that Company stockholders vote in favor of a proposed transaction whereby Grizzly

Merger Sub I, Inc. (“Merger Sub”), a wholly owned subsidiary of Vulcan, will merge with and

into U.S. Concrete with U.S. Concrete surviving the merger and becoming a wholly owned

subsidiary of Vulcan (the “Proposed Transaction”). Pursuant to the terms of the definitive

agreement and plan of merger the companies entered into (the “Merger Agreement”) each U.S.

Concrete common share issued and outstanding will be converted into the right to receive $74.00

in cash (the “Merger Consideration”).

       3.      As discussed below, Defendants have asked U.S. Concrete stockholders to support

the Proposed Transaction based upon the materially incomplete and misleading representations

and information contained in the Proxy Statement, in violation of Sections 14(a) and 20(a) of the

Exchange Act. Specifically, the Proxy Statement contains materially incomplete and misleading

information concerning the Company’s financial forecasts and financial analyses conducted by the

financial advisors of the Company, Evercore Group L.L.C. (“Evercore”) and BNP Paribas

Securities Corp. (“BNP”) in support of their fairness opinions, and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       4.      It is imperative that the material information that has been omitted from the Proxy

Statement is disclosed to the Company’s stockholders prior to the forthcoming stockholder vote

so that they can properly exercise their corporate suffrage rights.

       5.      For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to U.S. Concrete stockholders or, in the event




                                                 2
              Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 3 of 15




the Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Section 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.      Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.      Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because the proxy solicitor for U.S. Concrete is

headquartered in this District and the closing of the Proposed Transaction will take place in this

District.

                                              PARTIES

        9.      Plaintiff is, and has been at all relevant times, the owner of U.S. Concrete common

stock and has held such stock since prior to the wrongs complained of herein.

        10.     Individual Defendant Michael D. Lundin has served as a member of the Board since

2010 and is the Chairman of the Board.

        11.     Individual Defendant Susan M. Ball has served as a member of the Board since

2018.

        12.     Individual Defendant Kurt M. Cellar has served as a member of the Board since

2010.


                                                   3
              Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 4 of 15




        13.     Individual Defendant Rajan C. Penkar has served as a member of the Board since

2020.

        14.     Individual Defendant Ronnie Pruitt has served as a member of the Board since 2020

and is the Company’s President and Chief Executive Officer.

        15.     Individual Defendant Theodore P. Rossi has served as a member of the Board since

2011.

        16.     Individual Defendant Colin M. Sutherland has served as a member of the Board

since 2010.

        17.     Defendant U.S. Concrete is incorporated in Delaware and maintains its principal

offices at 331 N. Main Street, Euless, Texas 76039. The Company’s common stock trades on the

NASDAQ Stock Exchange under the symbol “USCR.”

        18.     The defendants identified in paragraphs 10-16 are collectively referred to as the

“Individual Defendants” or the “Board.”

        19.     The defendants identified in paragraphs 10-17 are collectively referred to as the

“Defendants.”

                               SUBSTANTIVE ALLEGATIONS

A.      The Proposed Transaction

        20.     U.S. Concrete, through its subsidiaries, produces and sells ready-mixed concrete,

aggregates, and concrete-related products and services to the construction industry in the United

States, the U.S. Virgin Islands, and Canada. It operates through two segments, Ready-Mixed

Concrete and Aggregate Products. The Ready-Mixed Concrete segment engages in the

formulation, production, and delivery of ready-mixed concrete to customers' job sites. The

Aggregate Products segment offers crushed stone, sand, and gravel for use in commercial,

industrial, and public works projects. The Company's other products include building materials


                                                4
                 Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 5 of 15




stores, hauling operations, aggregates distribution terminals, a recycled aggregates operation and

concrete blocks, as well as products, including ARIDUS Rapid Drying Concrete technology and

the Where's My Concrete? family of web and mobile applications. It primarily serves concrete

general contractors, developers, governmental agencies, and home builders. The Company was

incorporated in 1997 and is headquartered in Euless, Texas.

       21.        On June 7, 2021, U.S. Concrete and Vulcan jointly announced that they had entered

into a proposed transaction:

                  BIRMINGHAM,               Ala. and EULESS, Texas, June            7,
                  2021 /PRNewswire/ -- Vulcan Materials Company (NYSE: VMC),
                  a leading producer of construction aggregates, and U.S. Concrete,
                  Inc. (NASDAQ: USCR), a leading supplier of aggregates and ready-
                  mixed concrete, today announced that they have entered into a
                  definitive merger agreement. Under the terms of the agreement,
                  Vulcan will acquire all of the issued and outstanding shares of U.S.
                  Concrete common stock for a purchase price of $74.00 per share in
                  cash, which represents a total equity value of $1.294 billion. The
                  transaction has been unanimously approved by the boards of
                  directors of both companies and is expected to close in the second
                  half of 2021, subject to U.S. Concrete shareholder approval,
                  regulatory clearance, and other customary closing conditions.


                  Headquartered in Euless, Texas, U.S. Concrete operates in large,
                  attractive metropolitan areas that complement Vulcan's existing
                  footprint.        With         27        aggregates       operations
                  serving California, Texas and the Northeast, that shipped 12.6
                  million tons in 2020, the acquisition of U.S. Concrete's portfolio
                  represents a natural addition to Vulcan's business. The transaction
                  also provides strategically oriented ready-mixed concrete operations
                  that will expand Vulcan's service capabilities. Other highlights
                  include:


             •    Complements       Vulcan's     existing   aggregates   business
                  in California with access to blue-water source of high quality
                  aggregates reserves;
             •    Enhances Vulcan's position in key Texas growth areas;
             •    Expands Vulcan's aggregates footprint, including in the
                  attractive New York and New Jersey metropolitan areas;



                                                   5
    Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 6 of 15




•    Expected to increase Vulcan's EBITDA by approximately $190
     million before synergies; and,
•    Expected to be accretive to Vulcan's earnings per share in the first
     full year following closing.

     Tom Hill, Chairman and CEO of Vulcan Materials Company, said,
     "U.S. Concrete is an important Vulcan customer in a number of key
     areas, and this transaction is a logical and exciting step in our growth
     strategy as we further bolster our geographic footprint. Ronnie
     Pruitt and his team have done an excellent job growing and
     operating its business, and we look forward to welcoming the U.S.
     Concrete employees to the Vulcan family. This is a merger of two
     corporate cultures that value people, technology, operating
     disciplines, customer service and the entrepreneurial spirit, and it
     positions Vulcan to further drive sustainable, long-term shareholder
     value."


     Ronnie Pruitt, President and CEO of U.S. Concrete added, "Today's
     announcement that we are combining with Vulcan, a leading
     producer of construction aggregates, marks a major milestone in
     U.S. Concrete's history. We are proud of the work our team has
     accomplished over the past few years to achieve operational
     excellence and serve our customers and believe combining with
     Vulcan will provide us with the opportunity to build on our progress.
     Our combined organization will share an extensive and successful
     track record of acquisitions and greenfield development, and we
     look forward to working with Tom and the entire Vulcan family to
     close this transaction and integrate our two strong businesses."


     The Greystone Group is serving as financial advisor to Vulcan.
     Truist Securities, Inc. is serving as sole lead arranger on committed
     financing to Vulcan. Wachtell, Lipton, Rosen & Katz and Bradley
     Arant Boult Cummings LLP are serving as legal counsel to Vulcan.
     Evercore and BNP Paribas Securities Corp. are serving as financial
     advisors to U.S. Concrete. Gibson, Dunn & Crutcher, LLP and Akin
     Gump Strauss Hauer & Feld LLP are serving as legal counsel to
     U.S. Concrete.


                                      ***




                                        6
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 7 of 15




       22.     The Board has unanimously approved the Proposed Transaction. It is therefore

imperative that U.S. Concrete’s stockholders are provided with the material information that has

been omitted from the Proxy Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Proxy Statement

       23.     On July 1. 2021, U.S. Concrete filed the Proxy Statement with the SEC in

connection with the Proposed Transaction. The Proxy Statement was furnished to the Company’s

stockholders and solicits the stockholders to vote in favor of the Proposed Transaction. The

Individual Defendants were obligated to carefully review the Proxy Statement before it was filed

with the SEC and disseminated to the Company’s stockholders to ensure that it did not contain any

material misrepresentations or omissions. However, the Proxy Statement misrepresents and/or

omits material information that is necessary for the Company’s stockholders to make an informed

decision concerning whether to vote in favor of the Proposed Transaction, in violation of Sections

14(a) and 20(a) of the Exchange Act.

Omissions and/or Material Misrepresentations Concerning U.S. Concrete Financial Projections

       24.     The Proxy Statement fails to provide material information concerning financial

projections by U.S. Concrete management and relied upon by the financial advisors in their

analyses. The Proxy Statement discloses management-prepared financial projections for the

Company which are materially misleading. The Proxy Statement indicates that in connection with

the rendering of its fairness opinion, that the Company prepared certain non-public financial

forecasts (the “Company Projections”) and provided them to the Board and the financial advisors

with forming a view about the stand-alone valuation of the Company. Accordingly, the Proxy

Statement should have, but fails to provide, certain information in the projections that U.S.

Concrete management provided to the Board and the financial advisors. Courts have uniformly


                                                 7
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 8 of 15




stated that “projections … are probably among the most highly-prized disclosures by investors.

Investors can come up with their own estimates of discount rates or [] market multiples. What they

cannot hope to do is replicate management’s inside view of the company’s prospects.” In re

Netsmart Techs., Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       25.     For the Company Projections, the Proxy Statement provides values for non-GAAP

(Generally Accepted Accounting Principles) financial metrics: Adjusted EBITDA and Unlevered

Free Cash Flow as calculated by Evercore and BNP Paribas, but fails to provide line items used to

calculate these metrics and/or a reconciliation of these non-GAAP metrics to their most

comparable GAAP measures, in direct violation of Regulation G and consequently Section 14(a).

       26.     When a company discloses non-GAAP financial measures in a Proxy Statement

that were relied on by a board of directors to recommend that stockholders exercise their corporate

suffrage rights in a particular manner, the company must, pursuant to SEC regulatory mandates,

also disclose all projections and information necessary to make the non-GAAP measures not

misleading, and must provide a reconciliation (by schedule or other clearly understandable

method) of the differences between the non-GAAP financial measure disclosed or released with

the most comparable financial measure or measures calculated and presented in accordance with

GAAP. 17 C.F.R. § 244.100.

       27.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other



                                                  8
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 9 of 15




               non-discretionary expenditures that are not deducted from the
               measure.1

       28.     Thus, to cure the Proxy Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Proxy Statement,

Defendants must provide a reconciliation table of the non-GAAP measure to the most comparable

GAAP measure to make the non-GAAP metrics included in the Proxy Statement not misleading.

Omissions and/or Material Misrepresentations Concerning Evercore’s Financial Analysis

       29.     With respect to Evercore’s Selected Public Company Trading Analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

Evercore in the analysis.

       30.     With respect to Evercore’s Selected Transactions Analysis for the Company, the

Proxy Statement fails to disclose the individual multiples and metrics for the transactions observed

by Evercore in the analysis, including the value of each transaction or implied enterprise value,

and the closing dates of each transaction.

       31.     With respect to Evercore’s Discounted Cash Flow Analysis for the Company, the

Proxy Statement fails to disclose: (i) the projected terminal values for the Company; (ii) the inputs

and assumptions underlying the use of perpetuity growth rates of 2.25% to 3.25%; (iii) the inputs

and assumptions underlying the range of discount rates ranging from 9.0% to 10.0%, (iv) the net

debt of the Company and non-controlling interest as of March 31, 2021; and (v) the number of

fully diluted shares of Company common stock outstanding.

       32.     With respect to Evercore’s Illustrative Present Value of Future Share Price

Analysis, the Proxy Statement fails to disclose: (i) the inputs and assumptions underlying the use



1
 U.S. Securities and Exchange Commission, Non-GAAP Financial Measures, last updated April
4, 2018, available at: https://www.sec.gov/divisions/corpfin/guidance/nongaapinterp.htm

                                                 9
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 10 of 15




of EV/NTM Adjusted EBITDA multiple range of 7.0x to 8.5x; (ii) the Company’s estimated net

debt and non-controlling interest as of the end of calendar year 2024; (iii) the number of estimated

fully diluted shares of Company common stock outstanding; (iv) the inputs and assumptions

underlying the use of the illustrative discount rate of 13.0%; (v) the Company’s cost of equity.

       33.     With respect to Evercore’s Illustrative Sponsor Ability to Pay Analysis, the Proxy

Statement fails to disclose: (i) the inputs and assumptions underlying the use of a required internal

rate of return in the range of 17.5% to 22.5%; (ii) the inputs and assumptions underlying the use

of a total leverage ratio of 5.5x to the Company’s estimated LTM Adjusted EBITDA as of March

31, 2021; (iii) the basis for applying exit multiples in the range of 7.5x to 9.0x to the Company’s

estimated 2025 LTM Adjusted EBITDA.

       34.     With respect to Evercore’s Equity Research Analyst Price Targets, the Proxy

Statement fails to disclose: (i) the price targets reviewed and how they were selected; (ii) the equity

research analysts who prepared and published those price targets; (iii) the dates of the price targets.

       35.     With respect to BNP’s Discounted Cash Flow Analysis for the Company, the Proxy

Statement fails to disclose: (i) the projected terminal values for the Company; (ii) the inputs and

assumptions underlying the use of perpetuity growth rates of 2.5% to 3.0%; (iii) the inputs and

assumptions underlying the range of discount rates ranging from 8.7% to 9.4%, (iv) the net debt

of the Company as of June 1, 2021 and minority interests; and (v) the number of fully diluted

shares of Company common stock outstanding.

       36.     With respect to BNP’s Comparable Trading Multiples analysis, the Proxy

Statement fails to disclose the individual multiples and metrics for the companies observed by

BNP in the analysis.




                                                  10
                Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 11 of 15




          37.     With respect to BNP’s Precedent Transaction Multiples analysis for the Company,

the Proxy Statement fails to disclose the individual multiples and metrics for the transactions

observed by BNP in the analysis, including the value of each transaction, and the closing dates of

each transaction.

          38.     In sum, the omission of the above-referenced information renders statements in the

Proxy Statement materially incomplete and misleading in contravention of the Exchange Act.

Absent disclosure of the foregoing material information prior to the special stockholder meeting

to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed decision

regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                       CLAIMS FOR RELIEF

                                               COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          39.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          40.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.     Defendants have issued the Proxy Statement with the intention of soliciting

stockholder support for the Proposed Transaction.            Each of the Defendants reviewed and

authorized the dissemination of the Proxy Statement and the use of their name in the Proxy



                                                   11
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 12 of 15




Statement, which fails to provide critical information regarding, among other things, financial

analysis that were prepared by the financial advisors and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       42.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy Statement, but nonetheless failed to obtain and disclose such

information to stockholders although they could have done so without extraordinary effort.

       43.     Defendants were, at the very least, negligent in preparing and reviewing the Proxy

Statement. The preparation of a Proxy Statement by corporate insiders containing materially false

or misleading statements or omitting a material fact constitutes negligence. Defendants were

negligent in choosing to omit material information from the Proxy Statement or failing to notice

the material omissions in the Proxy Statement upon reviewing it, which they were required to do

carefully. Indeed, Defendants were intricately involved in the process leading up to the signing of

the Merger Agreement and the preparation and review of strategic alternatives and the Company’s

financial projections.

       44.     The misrepresentations and omissions in the Proxy Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and

omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.




                                                  12
                Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 13 of 15




                                               COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          45.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          46.     The Individual Defendants acted as controlling persons of U.S. Concrete within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of U.S. Concrete, and participation in and/or awareness of the Company’s operations

and/or intimate knowledge of the incomplete and misleading statements contained in the Proxy

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of U.S. Concrete, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          47.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy Statement and other statements alleged by Plaintiff to be misleading prior to

and/or shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

          48.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of U.S. Concrete, and, therefore, is presumed to have

had the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The omitted information identified above was

reviewed by the Board prior to voting on the Proposed Transaction. The Proxy Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Proxy Statement.



                                                   13
             Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 14 of 15




       49.     In addition, as the Proxy Statement sets forth at length, and as described herein, the

Individual Defendants were involved in negotiating, reviewing, and approving the Merger

Agreement. The Proxy Statement purports to describe the various issues and information that the

Individual Defendants reviewed and considered. The Individual Defendants participated in

drafting and/or gave their input on the content of those descriptions.

       50.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       51.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       52.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,

consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Proxy Statement;

       B.      Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;


                                                 14
               Case 1:21-cv-05752 Document 1 Filed 07/02/21 Page 15 of 15




          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.




 Dated: July 2, 2021                                MELWANI & CHAN LLP

                                               By: /s Gloria Kui Melwani
                                                   Gloria Kui Melwani (GM5661)
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  15
